DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on February 22, 2021, hereinafter “Reply”, after non-final rejection of December 14, 2020, hereinafter “Non-Final Rejection”.  Claims 1, 6, 8, 13, 15, and 19 have been amended.  Claims 4 and 7 have been cancelled.  No claims have been added.  Claims 1-3, 5-6, and 8-22 remain pending in the application.  

Response to Amendments and Arguments
The Reply has been fully considered, with the Examiner’s response set forth below.
In view of the amendments to the claims, the objections to claims 6, 13, and 19 of the Non-Final Rejection have been withdrawn.  Please refer to new claim objections below due to the amendments.
Applicant’s arguments with respect to independent claims 1, 8, and 15 and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Another iteration of claim analysis has been made due to the amendments to the claims. Refer to the corresponding sections of the claim analysis below for details. 

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:
In claim 1, lines 5-6, “the read response including data from the storage array” should be amended to “the read response including the data from the storage array” to follow proper antecedent basis.  (Emphasis added.)
Other claims (e.g., claim 8, lines 10-11; claim 15, lines 8-9) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2018/0253386 A1), hereinafter “Qiu”, in view of Vermeulen et al. (US 2007/0156842 A1), hereinafter “Vermeulen”, Kachare et al. (US 2018/0307650 A1), hereinafter “Kachare”, Pham et al. (US 6,678,828 B1), hereinafter “Pham”, Pfister et al. (US 2019/0116246 A1), hereinafter “Pfister”, and Furlong (US 2018/0300082 A1), hereinafter “Furlong”.

Regarding claim 8, Qiu teaches:
 	A system, comprising: 
a memory comprising computer-executable instructions (FIG. 7; “[0135] …  a program [computer-executable instructions] in a memory 7212”); and 
a processor executing the computer-executable instructions, the computer-executable instructions when executed by the processor cause the processor to perform operations comprising (FIG. 7; “[0135] … a processor 7211 may run a computer-executable instructions] in a memory 7212 to perform the operations of the storage device”): 
providing a shared non-volatile memory express over fabric (NVMeF)/remote direct memory access over converged Ethernet (RoCE) space among designated client systems;
upon a first read operation for data from one of the client systems to a storage array, receiving metadata with a read response from the storage array, the read response including data from the storage array, the metadata including a location of the data, an offset for the data, and a signature for the data (FIG. 13; “[0204] Step 42: The host [one of the client systems] sends, to an NVMe device [storage array], the read command [first read operation] that carries the key. [0205] Step 43: The NVMe device searches a KV management unit for a value length and a metadata length that are corresponding to the key. The KV management unit records value storage space and metadata storage space. [0206] Using the value storage space as an example, the value is stored in the NVMe device. The value storage space is described by using a value start address and a value end address, or the start address and the value length. Therefore, after the value storage space is obtained, the value length may be obtained. Similarly, the metadata length may be obtained. [0207] Step 44: The NVMe device sends a response message to the host, where the response message carries the value length and the metadata length”; note that the value length and the metadata length are considered to be metadata);17 111949.01 DELL-003PUS 
performing, by the one of the client systems, a second read operation for the data to the storage array, the second read operation using the metadata to perform a direct NVMeF read from the storage array and bypassing a software stack of the storage array (FIG. 13; “[0072] This application is applicable to an NVMe scenario and an NVMe over fabric (NOF) scenario. … For example, the host is a server, and the storage device is an NVMe interface solid state disk (SSD) in the server. In the NOF scenario, a host and a storage device are connected by using the fabric (for example, the Ethernet or the FC)”, “[0207] Step 44: The NVMe device sends a response message to the host, where the response message carries the value length and the metadata length. [0208] Step 45: The host allocates, according to the value length and the metadata length, storage space to a value and metadata for subsequently storing the value and the metadata. [0209] Step 46: The host [the one of the client systems] sends a DMA/an RDMA request [second read operation] to the NVMe device. The request carries a source address and a destination address of a current transmission. The source address is the value storage space and the metadata storage space in the NVMe. The destination address is the storage space reserved by the host for the value, and the storage space reserved for the metadata. [0210] Step 47: After receiving the DMA/RDMA request sent by the host, the NVMe device sends the value and the metadata according to the DMA/RDMA protocol. [0211] Step 48: The host receives the value and the metadata”, note that a second read operation is a DMA/an RDMA request to the NVMe device for the NVMe device to send the value and the metadata using a source address, which is the value storage space and the metadata storage space that metadata); and 
upon receiving the data at the one of the client systems, using the signature from the metadata to perform validation on the data;
wherein each of the client systems in the shared NVMeF/RoCE space is provided with its own copy of the metadata that enables the client systems to perform the second read operation bypassing the software stack. 

Qiu does not teach providing a shared non-volatile memory express over fabric (NVMeF)/remote direct memory access over converged Ethernet (RoCE) space among designated client systems; the metadata including a location of the data, an offset for the data, and a signature for the data; the second read operation bypassing a software stack of the storage array; upon receiving the data at the client system, using the signature from the metadata to perform validation on the data; wherein each of the client systems in the shared NVMeF/RoCE space is provided with its own copy of the metadata that enables the client systems to perform the second read operation bypassing the software stack.

However, Qiu in view of Vermeulen teaches:
providing a shared non-volatile memory express over fabric (NVMeF)/remote direct memory access over converged Ethernet (RoCE) space among designated client systems (Qiu: FIG. 13; “[0072] This application is applicable to an NVMe scenario and an NVMe over fabric (NOF) scenario. … For example, the NOF scenario, a host and a storage device are connected by using the fabric (for example, the Ethernet or the FC)”, “[0138] A host and a storage device may be connected by using an IP network, an FC network, or the like, and may run on a Fabric architecture, which is also referred to as an NOF (NVMe Over Fabric) architecture … the host may also directly obtain a value and/or metadata from the storage device in the RDMA/DMA manner”; “[0209] Step 46: The host sends a DMA/an RDMA request to the NVMe device. The request carries a source address and a destination address of a current transmission. The source address is the value storage space and the metadata storage space in the NVMe”) (Vermeulen: FIGs. 1-2; “[0063] … storage clients 50 a-n [designated client systems] may be configured to interact with a web services platform 100 via a network 60”; note that the network 60 is shared among the storage clients 50 a-n [designated client systems] as shown in FIG. 2) (Note that Qiu teaches an NVMe over fabric (NOF) scenario where a host and a storage device are connected using an IP network by using the fabric (for example, the Ethernet), and Vermeulen teaches the network 60 is shared among the storage clients 50 a-n [designated client systems]; as such, one of ordinary skill in the art would be able to combine the teachings to share a NVMe over fabric (NOF) scenario where a host and a storage device are connected using an IP network by using the fabric (for example, the Ethernet) with a number of storage clients 50 a-n [designated client systems] in order to directly obtain a value and/or metadata in an RDMA/DMA manner);
the metadata including a location of the data, an offset for the data, and a signature for the data (Vermeulen: FIGs. 5 and 10; “[0055] … individual objects 30 location]. Generally speaking, keys and locators may each include alphanumeric strings or other types of symbols that may be interpreted within the context of the namespace of the storage service system as a whole”; “[0117] … index table 500 may include a number of entries 510, each of which may include a number of fields including … an offset field, … and a cyclic redundancy check (CRC) field. … ”; “[0145] … each keymap instance 140 deployed within the storage service system may be configured to store and maintain the relationships or mappings between a key and all corresponding locators for a given object 30”; “[0147] Record 148 may generally include the locator(s) corresponding to a given key 144, but may include other information as well. For example, one embodiment of record 148 may be structured as follows: … uint32_t crc32”; “[0152] … The 32-bit crc32 element may be used to store an indication of the Cyclic Redundancy Check (CRC) checksum computed for the object data and/or metadata according to any suitable checksum algorithm. For example, the checksum may be included to verify data integrity against corruption or tampering. In other embodiments, any suitable type of hash or signature computed from object data and/or metadata may be used in addition to or in place of the CRC checksum”; note that the metadata is interpreted to include information of the index table 500 and the keymap instance 140, both of which comprise a key or a locator [location] such as a namespace, an offset field, and a Cyclic Redundancy Check (CRC) checksum and/or any suitable type of hash or signature of Vermeulen that is used to verify data integrity against corruption or tampering);

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qiu to incorporate the teachings of Vermeulen to provide a non-volatile memory express (NVMe) storage device of Qiu implemented in an NVMe over fabric (NOF) scenario where a host and a storage device are connected using an IP network by using the fabric (for example, the Ethernet), with a storage service coordinator 120, which interfaces with storage clients 50 a-n through a web services platform 100 in the network 60 shared among the storage clients 50 a-n of Vermeulen. Doing so with the device of Qiu would provide the reliability and availability of object data that may be increased by replicating objects 30 throughout the storage service system. (Vermeulen, [0097])

The combination of Qiu does not teach the second read operation bypassing a software stack of the storage array; upon receiving the data at the client system, using the signature from the metadata to perform validation on the data; wherein each of the client systems in the shared NVMeF/RoCE space is provided with its own copy of the metadata that enables the client systems to perform the second read operation bypassing the software stack.

However, Qiu in view of Kachare teaches:
the second read operation bypassing a software stack of the storage array (Qiu: FIG. 13; “[0072] This application is applicable to an NVMe scenario and an NVMe over fabric (NOF) scenario. … In the NOF scenario, a host and a storage device are connected by using the fabric (for example, the Ethernet or the FC)”, “[0207] Step 44: second read operation] to the NVMe device. The request carries a source address and a destination address of a current transmission. The source address is the value storage space and the metadata storage space in the NVMe. The destination address is the storage space reserved by the host for the value, and the storage space reserved for the metadata. [0210] Step 47: After receiving the DMA/RDMA request sent by the host, the NVMe device sends the value and the metadata according to the DMA/RDMA protocol. [0211] Step 48: The host receives the value and the metadata”, note that a second read operation is a DMA/an RDMA request to the NVMe device for the NVMe device to send the value and the metadata using a source address, which is the value storage space and the metadata storage space that are allocated according to the value length and the metadata length considered to be metadata) (Kachare: “[0028] The present disclosure is directed to various systems and methods for low-latency data access in a non-volatile memory express over fabric (NVMe-oF) Ethernet SSD storage. … The various systems and methods of the present disclosure are configured to bypass some of the storage software stack layers utilized in conventional data access methods to provide lower latency and reduce the complexity and cost of existing storage software stacks”) (Note that Qiu teaches sending a second read operation as a DMA/an RDMA request in an NVMe over fabric (NOF) scenario where a host and a storage device are connected second read operation as a DMA/an RDMA request in an NVMe over fabric (NOF) scenario in a non-volatile memory express over fabric (NVMe-oF) Ethernet SSD storage configured to bypass some of the storage software stack layers in order to achieve low-latency data access).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Qiu to incorporate the teachings of Kachare to provide a non-volatile memory express (NVMe) storage device of Qiu implemented in an NVMe over fabric (NOF) scenario where a host and a storage device are connected using an IP network by using the fabric (for example, the Ethernet), with a non-volatile memory express over fabric (NVMe-oF) Ethernet SSD storage configured to bypass some of the storage software stack layers utilized in conventional data access methods of Kachare. Doing so with the device of Qiu would provide low-latency data access. (Kachare, [0028])

The combination of Qiu does not teach upon receiving the data at the client system, using the signature from the metadata to perform validation on the data; wherein each of the client systems in the shared NVMeF/RoCE space is provided with 

However, Pham teaches: 
upon receiving the data at the client system, using the signature from the metadata to perform validation on the data (FIGs. 7, 8A-8D, 10A-10B; col. 15, ln. 24 to col. 16, ln. 65, “As represented in FIG. 8A, the packet payload data of network file data packets corresponds to read and written portions of a file 220 recognized by a file system 36. Individual packet payload data 222, generally as shown in FIG. 8B, is preferably processed 194 into a sequence of logical access blocks 224 1−N [data], as shown in FIG. 8C with each logical access block containing a corresponding portion of the packet payload data 222”; col. 19, ln. 12 to col. 21, ln. 40, “The NFS/CIFS state machine process 186, based on the pending inbound file data read request transaction, identifies an offset and range-selected portion of the combined logical access block 224 1−N [data] data representing client read requested data. The selected data is then incorporated into a network file data packet and provided to the network interface 172 for transport to the transaction identified client 22, 24. … A read target file, consisting of a file management header 226 [metadata] and a sequence of logical access blocks 224 1−N [data], exists on the network storage resources 16. … The LAB digital signatures 242 are used to check the integrity [perform validation] of the retrieved file data.”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Qiu to 

The combination of Qiu does not teach wherein each of the client systems in the shared NVMeF/RoCE space is provided with its own copy of the metadata that enables the client systems to perform the second read operation.

However, Qiu in view of Pfister teaches:
wherein each of the client systems in the shared NVMeF/RoCE space is provided with its own copy of the metadata that enables the client systems to perform the second read operation (Qiu: FIG. 13; “[0072] This application is applicable to an NVMe scenario and an NVMe over fabric (NOF) scenario. … In the NOF scenario, a host and a storage device are connected by using the fabric (for example, the Ethernet or the FC)”, “[0207] Step 44: The NVMe device sends a response a DMA/an RDMA request [second read operation] to the NVMe device. The request carries a source address and a destination address of a current transmission. The source address is the value storage space and the metadata storage space in the NVMe. The destination address is the storage space reserved by the host for the value, and the storage space reserved for the metadata. [0210] Step 47: After receiving the DMA/RDMA request sent by the host, the NVMe device sends the value and the metadata according to the DMA/RDMA protocol. [0211] Step 48: The host receives the value and the metadata”, note that a second read operation is a DMA/an RDMA request to the NVMe device for the NVMe device to send the value and the metadata using a source address, which is the value storage space and the metadata storage space that are allocated according to the value length and the metadata length considered to be metadata) (Pfister: FIG. 3; “[0021] At 342, a direct memory access (DMA) process in delivery node 306 (i) writes contiguous segments of content contained in each of the received data packets directly into successive portions of RX data buffer 314”, “[0026] Assuming it is determined that one or more segments satisfy the requests, at 348, processor 307 generates/constructs, for each client device that sent a request, client-specific metadata using (i) client-specific information for the client device made available by downstream protocol processing 313 (e.g., a client-specific IP address)”) (Note that Qiu teaches sending a second read operation as a DMA/an RDMA request in an NVMe over fabric (NOF) scenario where a . 
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Qiu to incorporate the teachings of Pfister to provide a non-volatile memory express (NVMe) storage device of Qiu implemented in an NVMe over fabric (NOF) scenario where a host and a storage device are connected using an IP network by using the fabric (for example, the Ethernet), with an apparatus having a direct memory access (DMA) process in delivery node 306 and subsequently generating client-specific metadata using client-specific information for the client device made available by downstream protocol processing 313 (e.g., a client-specific IP address) for each client device that sent a request of Pfister. Doing so with the device of Qiu would provide efficient content delivery in content delivery networks. (Pfister, [0001])

The combination of Qiu does not teach the read response including data from the storage array.

However, Furlong teaches:
the read response including data from the storage array (FIGs. 4, 6; “[0037] … a number of host data units having the first metadata tag may be known or previously determined. The buffered host data units may be written to the first available flash data unit when the first transfer buffer stores the number of host data units having the first metadata tag”, “[0040] … At block 610, a read command for at least one host data unit associated with a first metadata tag is received from a host. In certain implementations, the host may recognize that the read command is associated with a workload associated with the first metadata tag, and may issue a read command associated with the first metadata tag or may otherwise notify the flash storage system [storage array] that the read command is associated with the first metadata tag. At block 620, a flash data unit in the flash storage system [storage array] containing the at least one host data unit is read. The flash storage system may have been previously notified by the host that the read command is associated with the first metadata tag. In other implementations, the flash storage system may recognize the read command is associated with the first metadata tag by recognizing the first metadata tag when the flash storage system [storage array] reads the flash data unit for the at least one host data unit. At block 630, the at least one host data unit is transferred to the host. The read command may be complete at block 630”; note that the read response is data unit for the at least one host data unit read from the flash storage system [storage array]; furthermore, the flash data unit also includes the first metadata tag that was stored with the host data unit at a time of writing the host data unit to the flash data unit).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Qiu to incorporate the teachings of Furlong to provide a non-volatile memory express (NVMe) storage device of Qiu implemented in an NVMe over fabric (NOF) scenario where a host and a storage device are connected using an IP network by using the fabric (for example, the Ethernet), with a flash storage system of Furlong that identifies host data units having the same first metadata tag from the host data units read from the read flash data units. Doing so with the device of Qiu would provide optimized garbage collection processes for flash storage devices. (Furlong, [0002])

Regarding claims 1 and 15, the claims comprise the same steps or elements of claim 8. Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 8 above.

Regarding claim 11, the combination of Qiu teaches the system of claim 8.

Pham further teaches: 
wherein the signature is one of SHA-1, SHA-2, and MURMUR (col. 9, ln. 55-56, “a 20-byte hash signature is generated using the SHA-1 algorithm”). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Qiu to incorporate the teachings of Pham to provide a non-volatile memory express (NVMe) storage device of Qiu implemented in an NVMe over fabric (NOF) scenario where a host and a storage device are connected using an IP network by using the fabric (for example, the Ethernet), with a secure network file access appliance that supports the secure access and transfer of data between the file system and a network data store of Pham using the LAB digital signatures 242 to check the integrity of the retrieved file data. Doing so with the device of Qiu would provide an efficient network-based storage architecture utilizing a wire-speed infrastructure appliance as a managed portal between client computer systems and network storage for the coordinated control over authentication, access, encryption and compression of data transferred to network connected data storage. (Pham, col. 2, ln. 53-59)

Regarding claim 18, the claim comprises the same steps or elements of claim 11. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 11 above.

Claims 2, 6, 9, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2018/0253386 A1), hereinafter “Qiu”, in view of Vermeulen et al. (US 2007/0156842 A1), hereinafter “Vermeulen”, Kachare et al. (US 2018/0307650 A1), hereinafter “Kachare”, Pham et al. (US 6,678,828 B1), hereinafter “Pham”, Pfister et al. (US 2019/0116246 A1), hereinafter “Pfister”, and Furlong (US 2018/0300082 A1), hereinafter “Furlong”, as applied to claims 1, 8, and 15 above, and further in view of Gold et al. (US 2019/0121889 A1), hereinafter “Gold”.

Regarding claim 9, the combination of Qiu teaches the system of claim 8.

The combination of Qiu does not teach issuing a command to access the metadata without reading the metadata.

However, Gold teaches issuing a command to access the metadata without reading the metadata (FIG. 13; “[0055] … Retrieving [access] the control information [metadata] from the storage drives 171A-F may be carried out, for example, by the storage array controller 110A-D querying [command] the storage drives 171A-F for the location of control information [metadata] for a particular storage drive 171A-F. … The storage drives 171A-F may respond by sending a response message [read response] to the storage array controller 110A-D that includes the location of control information [metadata] for the storage drive 171A-F. Responsive to receiving the response message, storage array controllers 110A-D may issue a request to read data stored at the address associated with the location of control information for the storage drives 171A-F.”; note that the storage array controller 110A-D querying the storage drives location of the control information in order to access the control information rather than initially directly reading the control information [metadata]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Qiu to incorporate the teachings of Gold to provide a non-volatile memory express (NVMe) storage device of Qiu implemented in an NVMe over fabric (NOF) scenario where a host and a storage device are connected using an IP network by using the fabric (for example, the Ethernet), with the system 100 of Gold for retrieving the control information from the storage drives 171A-F by the storage array controller 110A-D querying the storage drives 171A-F for the location of control information for a particular storage drive 171A-F. Doing so with the device of Qiu would ensure reproducibility in an artificial intelligence infrastructure. (Gold, [0046])

Regarding claims 2 and 16, the claims comprise the same steps or elements of claim 9. Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 9 above.

Regarding claim 13, the combination of Qiu teaches the system of claim 8.

The combination of Qiu does not teach wherein the location of the data is reusable by the client system over a time period without sending additional requests for the metadata.

However, Gold teaches: 
wherein the location of the data is reusable by the one of the client systems over a time period without sending additional requests for the metadata (FIG. 1A; “[0098] … the local identifier [namespace offset] is an offset into the device and may be reused sequentially by multiple segments. The offsets in the non-volatile solid state storage 152 are applied to locating data for writing to or reading from the non-volatile solid state storage 152”; note that the local identifier [namespace offset] may be reused sequentially by multiple segments, and so there is no need for sending additional requests for the control information [metadata] when storing multiple sequential segments of data). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Qiu to incorporate the teachings of Gold to provide a non-volatile memory express (NVMe) storage device of Qiu implemented in an NVMe over fabric (NOF) scenario where a host and a storage device are connected using an IP network by using the fabric (for example, the Ethernet), with the system 100 of Gold for retrieving the control information from the storage drives 171A-F by the storage array controller 110A-D querying the storage drives 171A-F for the location of control information for a particular storage drive 171A-F. Doing so with the device of Qiu would ensure reproducibility in an artificial intelligence infrastructure. (Gold, [0046])

.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2018/0253386 A1), hereinafter “Qiu”, in view of Vermeulen et al. (US 2007/0156842 A1), hereinafter “Vermeulen”, Kachare et al. (US 2018/0307650 A1), hereinafter “Kachare”, Pham et al. (US 6,678,828 B1), hereinafter “Pham”, Pfister et al. (US 2019/0116246 A1), hereinafter “Pfister”, and Furlong (US 2018/0300082 A1), hereinafter “Furlong”, as applied to claims 1, 8, and 15 respectively above, and further in view of Cohen et al. (US 2013/0297894 A1), hereinafter Cohen.

Regarding claim 10, the combination of Qiu teaches the system of claim 8.

The combination of Qiu does not teach upon determining the data has moved, receiving an invalid response and a new location of the data.

However, Cohen teaches:
upon determining the data has moved, receiving an invalid response and a new location of the data (“[1160] … the I/O device updates the map independent of host commands and/or in response to host commands but at LBAs not referenced [invalid] in the host commands or at LBAs in host commands that would normally not data in the NVM is relocated [moved] and the map is updated to reflect a new location of any such relocated data. In a second example, in response to a read command, data is relocated due to a determination that the data has an excessive number of reads (e.g., the data is more in risk of read disturb errors). The I/O device optionally and/or selectively signals [response] the host, such as via an interrupt or via status information, that there are pending updates to the map due to independent I/O device activity”; note that an invalid response is sent via an interrupt or via status information from the I/O device to the host to indicate that there are pending updates to the map due to recycling (e.g., garbage collection) data in the NVM is relocated [moved] and the map is updated to reflect a new location of any such relocated data). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Qiu to incorporate the teachings of Cohen to provide a non-volatile memory express (NVMe) storage device of Qiu implemented in an NVMe over fabric (NOF) scenario where a host and a storage device are connected using an IP network by using the fabric (for example, the Ethernet), with an I/O device coupled to a computing host of Cohen for updating the map independent of host commands. Doing so with the device of Qiu would delay the erasing until after the shadow map update enables previous location information in the shadow map (prior to the recycling and/or the relocation) to be used by the host, and thus avoids performance penalties from invalidation of updated entries 

Regarding claims 3 and 17, the claims comprise the same steps or elements of claim 10. Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 10 above.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2018/0253386 A1), hereinafter “Qiu”, in view of Vermeulen et al. (US 2007/0156842 A1), hereinafter “Vermeulen”, Kachare et al. (US 2018/0307650 A1), hereinafter “Kachare”, Pham et al. (US 6,678,828 B1), hereinafter “Pham”, Pfister et al. (US 2019/0116246 A1), hereinafter “Pfister”, and Furlong (US 2018/0300082 A1), hereinafter “Furlong”, as applied to claims 1 and 8 respectively above, and further in view of Enz et al. (US 2019/0354302 A1), hereinafter Enz.

Regarding claim 12, the combination of Qiu teaches the system of claim 8.

The combination of Qiu does not teach wherein the location includes a drive number.

However, Enz teaches:
wherein the location includes a drive number (“[0088] … The resources in the configuration file can then be configured with all corresponding identifiers (e.g., the drive identifiers [drive number]: GUID, PCIe Slot, Switch Port)”). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Qiu to incorporate the teachings of Enz to provide a non-volatile memory express (NVMe) storage device of Qiu implemented in an NVMe over fabric (NOF) scenario where a host and a storage device are connected using an IP network by using the fabric (for example, the Ethernet), with a high availability (HA) storage cluster of Enz that utilizes an adaptive scheme to dynamically reconfigure namespaces based on the state of the storage cluster to support multipath redundancy in the storage cluster. Doing so with the device of Qiu would dynamically reconfigurable high-availability storage clusters for use with multipath Input/Output (I/O). (Enz, [0002])

Regarding claim 5, the claim comprises the same steps or elements of claim 12. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 12 above.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2018/0253386 A1), hereinafter “Qiu”, in view of Vermeulen et al. (US 2007/0156842 A1), hereinafter “Vermeulen”, Kachare et al. (US 2018/0307650 A1), hereinafter “Kachare”, Pham et al. (US 6,678,828 B1), hereinafter “Pham”, Pfister et al. (US 2019/0116246 A1), hereinafter “Pfister”, and Furlong (US 2018/0300082 A1), hereinafter “Furlong”, as applied to claims 8 and 15 respectively above, and further in view of Romanovsky et al. (US 2016/0054931 A1), hereinafter Romanovsky.

Regarding claim 14, the combination of Qiu teaches the system of claim 8.

The combination of Qiu does not teach wherein the data is not subject to a split to different drives.

However, Romanovsky teaches:
wherein the data is not subject to a split to different drives (FIG. 1; [0026]; “[0078] … after parsing the file system metadata, the device controller may prepare the storage device [drive] for the future write operations identified from the file system metadata. Exemplary preparations that may be performed are as follows: [0079] Making identified LBA addresses of yet to be written memory blocks [data] available, for example, in a continuous manner for upcoming sequential host writes; [0080] Preparing the device for handling burst control operations accordingly, for example, by allocating an available (e.g., continuous) storage partition and device memory”; note that the memory blocks [data] are written in a continuous manner within the same storage device [drive], thus without any holes between the memory blocks). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Qiu to incorporate the teachings of Romanovsky to provide a non-volatile memory express (NVMe) storage device of Qiu implemented in an NVMe over fabric (NOF) scenario where a host and a storage device are connected using an IP network by using the fabric (for example, the Ethernet), with the storage device of Romanovsky having the device controller for parsing the file system metadata to prepare the storage device for the future write operations identified from the file system metadata. Doing so with the device of Qiu would optimize use of storage devices based on storage device parsing of file system metadata. (Romanovsky, [0002])

Regarding claim 20, the claim comprises the same steps or elements of claim 14. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 14 above.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2018/0253386 A1), hereinafter “Qiu”, in view of Vermeulen et al. (US 2007/0156842 A1), hereinafter “Vermeulen”, Kachare et al. (US 2018/0307650 A1), hereinafter “Kachare”, Pham et al. (US 6,678,828 B1), hereinafter “Pham”, Pfister et al. (US 2019/0116246 A1), hereinafter “Pfister”, and Furlong (US 2018/0300082 A1), hereinafter “Furlong”, as applied to claim 1 above, and further in view of Li (US 2019/0087115 A1), hereinafter “Li”.

the method of claim 1.

The combination of Qiu does not teach wherein the storage array is implemented in a content addressable storage system, and the first read operation includes an address that is parsed via a routing module and translated via a control module to a hash value of the data and via a data module from the hash value to a physical location of the data on disk.

However, Li teaches:
wherein the storage array is implemented in a content addressable storage system, and the first read operation includes an address that is parsed via a routing module and translated via a control module to a hash value of the data and via a data module from the hash value to a physical location of the data on disk (FIGs. 1, 3, 7; “[0032] … SSD 130 [storage array] can include peripheral circuits 142 and controller 132, which can communicate with multiple physical storage media, such as NAND ICs 152-170”, “[0035] … A physical media 314 can include, e.g., a magnetic track and a NAND page. A data structure 320 can be a key table which stores a mapping between a logical block address (LBA) 322 and a key 324, where the LBA is used as the index for a key table. A data structure 330 can be a PBA table which stores a mapping between a key 332 and a physical block address (PBA) 334, where the key is used as the index for the PBA table.”, “[0052] FIG. 7 presents a flowchart 700 illustrating a method for reading data, in accordance with an embodiment of the present application. During operation, the system receives, by a controller of the storage device, logical block address (operation 702). The system performs a search in a first data structure, based on the logical block address as an index, for a key for the data (operation 704). The system performs a search in a second data structure, based on the key, for a physical block address associated with the data (operation 706). The system reads the data from a physical media of the storage device based on the physical block address (operation 708). The system calculates a hash of the read data to obtain a comparison key (operation 710). If the comparison key matches the (stored) key (decision 712), the system returns the read data to a requesting application or host (operation 714)”; note that a content addressable storage system is considered as the SSD 130 [storage array] implemented with NAND ICs 152-170 that are accessed in units of blocks using physical block addresses (PBA) 334).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Qiu to incorporate the teachings of Li to provide a non-volatile memory express (NVMe) storage device of Qiu implemented in an NVMe over fabric (NOF) scenario where a host and a storage device are connected using an IP network by using the fabric (for example, the Ethernet), with a computer system of Li that calculates a hash of the read data to obtain a comparison key and returns the read data to a requesting application or host if the comparison key matches the (stored) key. Doing so with the device of Qiu would facilitate in-line deduplication in a storage device. (Li, [0004])

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2018/0253386 A1), hereinafter “Qiu”, in view of Vermeulen et al. (US 2007/0156842 A1), hereinafter “Vermeulen”, Kachare et al. (US 2018/0307650 A1), hereinafter “Kachare”, Pham et al. (US 6,678,828 B1), hereinafter “Pham”, Pfister et al. (US 2019/0116246 A1), hereinafter “Pfister”, and Furlong (US 2018/0300082 A1), hereinafter “Furlong”, as applied to claim 1 above, and further in view of Lin et al. (US 2017/0230459 A1), hereinafter “Lin”.

Regarding claim 22, the combination of Qiu teaches the method of claim 1.

The combination of Qiu does not teach wherein the client systems include third-party external providers comprising storage area networks.

However, Lin teaches:
wherein the client systems include third-party external providers comprising storage area networks (“[0024] Embodiments of the block storage service and APIs may, for example, enable entities such as third party storage device providers to develop cloud technology-backed block devices, for example Storage Area Network (SAN) storage devices and Network-Attached Storage (NAS) devices, that upload data to and download data from "cloud" storage provided by the service provider”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Qiu to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136